Citation Nr: 1816730	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an effective date earlier than May 2, 2011 for the grant of service connection for right ear hearing loss.

5.  Entitlement to a compensable initial disability rating for right ear hearing loss.

6.  Entitlement to a compensable rating for residuals of a left basilar skull fracture.

7.  Entitlement to an initial rating greater than 10 percent for residuals of a traumatic brain injury (TBI).

8.  Entitlement to an initial rating greater than 10 percent for post-traumatic headaches.

9.  Entitlement to an effective date earlier than May 2, 2011 for the grant of service connection for tinnitus.

10.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to March 1983.  He had active duty for training (ACDUTRA) from June 10, 1987 to June 25, 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012, December 2015, September 2016, and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

In an October 2012 rating decision, the RO granted service connection for tinnitus, and assigned a 10 percent disability rating, effective May 2, 2011; granted service connection for right ear hearing loss, and assigned a noncompensable rating, effective May 2, 2011; and denied an increased rating for residuals of a left basilar skull fracture.  Based on that rating decision, the Veteran's combined disability rating was increased from 10 percent to 20 percent, effective May 2, 2011.  In October 2012, the Veteran filed a notice of disagreement contesting the effective date for the rating assigned in the October 2012 rating decision.  Although the Veteran's notice of disagreement is not particularly clear, he states that he filed his claims in 1983 after service discharge, that it took VA 26 years to award him a 20 percent disability rating, and that his claim was filed on July 16, 2010 which is when he believed that the "award payment should start."  He then explained that he has experienced right ear hearing loss, tinnitus, and a basilar skull fracture since 1982.  The RO interpreted the Veteran's notice of disagreement as disagreement with the effective date for the combined rating of 20 percent assigned in the October 2012 rating decision.  Based on the Veteran's assertions, the Board believes that the Veteran was actually seeking an earlier effective date for the grant of service connection for tinnitus and right ear hearing loss which, in turn, would determine the effective date of the combined rating of 20 percent.  Accordingly, the Board has reframed the issue of entitlement to an effective date earlier than May 2, 2011 for the award of a 20 percent combined disability rating, and that issue is now represented as the issues of entitlement to effective dates earlier than May 2, 2011 for the grant of service connection for tinnitus and right ear hearing loss.  

The Board acknowledges that a May 2013 rating decision granted service connection for posttraumatic stress disorder (PTSD), and awarded a 70 percent disability rating, effective July 16, 2010, which would potentially moot any appeal as to a claim for an effective date earlier than May 2, 2011 for a combined 20 percent rating.  However, as explained above, the Board interprets the Veteran's notice of disagreement as a disagreement with the effective dates for the awards of service connection for tinnitus and right ear hearing loss rather than a disagreement with the effective date for the combined rating itself; accordingly, those issues are not moot.

Last, the Board acknowledges that, during the Veteran's hearing before the Board, he presented testimony as to his belief that an effective date earlier than July 16, 2010 was warranted for the grant of service connection for PTSD.  Review of the record reflects that service connection for PTSD was granted in a May 2013 rating decision, and a 70 percent disability rating was assigned, effective July 16, 2010.  In September 2013, the Veteran filed a notice of disagreement contesting the effective date assigned for the grant of service connection for PTSD.  A statement of the case was issued by the RO in February 2014; however, the Veteran did not perfect his appeal of that issue.  Accordingly, the Board does not have jurisdiction to decide the issue of entitlement to an effective date earlier than July 16, 2010 for the grant of service connection for PTSD.

The issues of entitlement to an effective date earlier than May 5, 2011 for the grant of service connection for tinnitus and right ear hearing loss, entitlement to an initial rating greater than 10 percent for post-traumatic headaches, entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities, entitlement to service connection for a neck disorder, entitlement to a compensable rating for a left basilar skull fracture, entitlement to a compensable rating for right ear hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 2013 rating decision denied service connection for carpal tunnel syndrome of the right and left upper extremities.  Although he filed a notice of disagreement in June 2013, he did not timely perfect an appeal of these issues.

2.  The May 2013 rating decision is final with respect to the issues of entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities.

3.  Evidence received since the May 2013 rating decision is new and material to the claims for entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities.

4.  The most probative evidence of record reflects that the Veteran's TBI residuals have been manifested by symptoms no worse than mild memory loss, headaches, dizziness, and mildly impaired visual spatial orientation.


CONCLUSIONS OF LAW

1.  The May 2013 rating decision is final with respect to the Veteran's claims to establish service connection for carpal tunnel syndrome of the right and left upper extremities.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence received since the May 2013 rating decision is new and material, and the claims for service connection for carpal tunnel syndrome of the right and left upper extremities are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for an initial rating higher than 10 percent for TBI residuals are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claims to reopen the issue of entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

With regard to the claim for entitlement to an initial rating greater than 10 percent for residuals of a TBI, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The claim for service connection for a TBI was filed as fully-developed claims pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and identified private treatment records have been obtained.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was provided with a VA TBI examination in October 2016.  The examination was based upon a review of the evidence in the claims file as well as a physical examination of the Veteran, and provides sufficient information to rate the severity of the Veteran's TBI under the pertinent rating criteria.  Thus, the October 2016 VA examination is adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  New and Material Evidence Claims

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claims for entitlement to service connection carpal tunnel syndrome of the right and left upper extremities.

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities in a May 2013 rating decision, and notified the Veteran of the decision in June 2013.  The Veteran filed a notice of disagreement in June 2013.  In April 2015, the RO issued a statement of the case as to these issues; however, the Veteran did not timely file a substantive appeal or submit evidence within the one-year appeal period that would constitute new and material evidence.  Thus, the May 2013 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The May 2013 rating decision denied service connection for carpal tunnel syndrome of the right and left upper extremities because the evidence of record did not show that the Veteran's disabilities were incurred in or caused by service.

In a September 2016 rating decision and March 2017 statement of the case, the RO determined that new and material evidence was not presented to reopen the Veteran's claims.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The pertinent evidence of record at the time of the May 2013 rating decision consisted of service treatment records, VA treatment records from April 2000 through April 2013, and the Veteran's lay statements.

The VA treatment records reflect diagnoses of and treatment for carpal tunnel syndrome of the right and left upper extremities.  The first evidence of a diagnosis of carpal tunnel syndrome was dated in March 2012.  The first medical evidence documenting any complaints of numbness in the upper extremities is dated in March 2012.  He filed a claim seeking entitlement to service connection for carpal tunnel syndrome in October 2012.

Pertinent evidence received since the October 2012 rating decision includes additional VA treatment records, the Veteran's testimony before the Board, SSA records.  During his December 2017 hearing before the Board, the Veteran testified that he experienced right and left hand pain during service in Germany for which he sought medical attention.  He reported that a doctor told him that the hand pain was from being outside in the cold.  The Veteran further reported that he has experienced hand pain and numbness continuously since active duty service.

After a thorough review of the evidence of record, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities.  In particular, the Veteran provided competent lay statements which reflect that he experienced symptoms of right and left hand pain during service and continuously since service discharge.  This evidence is new in that it was not of record at the time of the October 2012 final denial.  It is also material, as it suggests that the Veteran may have experienced carpal tunnel syndrome during military service.  See Justus, 3 Vet. App. 512-13 (the credibility of the evidence is presumed).  Accordingly, the Veteran's claims for entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities are reopened.

II.  Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a December 2016 rating decision, the RO granted service connection for traumatic brain injury (TBI) related to an in-service left basilar skull fracture incurred when a car fell on the Veteran during service.  A noncompensable rating was assigned, effective June 22, 2016, under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Veteran is separately service-connected for other disabilities related to his in-service head injury.  Specifically, he is service-connected for residuals of a left basilar skull fracture, rated as noncompensable; posttraumatic headaches, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and posttraumatic stress disorder (PTSD), rated a 100 percent disabling.  The Veteran contends that an initial rating greater than 10 percent is warranted for his TBI.

Initially, the Board notes that the rating criteria for TBI, under 38 C.F.R. § 4.124a, Diagnostic Code 8045 are complex.  A Veteran is evaluated based on three main areas of functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  Each of these main areas has up to 10 subsets of criteria.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of those brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive functions are evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is separately rated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Physical, including neurological, dysfunction is rated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, they are rated under the most appropriate diagnostic code.  Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and the ratings are combined.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The rater should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage rating based on the level of the highest facet as follows: 0 warrants a 0 percent rating; 1 warrants a 10 percent rating; 2 warrants a 40 percent rating; and 3 warrants a 70 percent rating.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code.  In such cases, more than one rating based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2017). 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2017).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3).  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2017).

The 10 important facets of cognitive impairment and other residuals of TBI not otherwise classified are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

Turning to the merits of the claim, VA treatment records include a January 2009 TBI screening during which it was noted that he suffered a blow to the head after which he was dazed or confused. He had balance problems or dizziness, irritability, headaches, and sleep problems.

A September 2015 VA treatment record reflects that the Veteran reported TBI symptoms of PTSD symptoms such as periodic dysphoria, social avoidance, and insomnia; recurrent headaches; and periodic problems with memory and concentration.  In July 2016, the Veteran reported symptoms of dizziness and sensations of vertigo.  

In October 2016, the Veteran underwent a VA TBI examination.  The Veteran reported symptoms including chronic daily headaches, balance problems, chronic neck pain, and emotional lability towards family members.  He also noted that he had occasional disorientation and loss of direction when driving his car, and explained that he easily gets lost if the route he is traveling isn't familiar.  The Veteran stated that he was prescribed Gabapentin.  With regard to cognitive impairment, the VA examiner reported that there were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal, social interaction was routinely appropriate, and the Veteran was always oriented to person, time, place, and situation.  Motor activity was normal but visual spatial orientation was mildly impaired, as the Veteran occasionally became lost in unfamiliar surroundings and had difficulty reading maps and following directions.  He indicated that he was able to use assistive devices such as a global positioning system.  The examiner stated that the Veteran's subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other close relationships.  Examples were identified as mild or occasional headaches and mild anxiety.  The examiner remarked that the Veteran demonstrated one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The examiner reported that the Veteran's hearing loss and tinnitus, headaches, and mental disorder were residuals attributable to TBI.  There was no evidence of motor dysfunction; sensory dysfunction; visual impairment; alteration of sense of smell or taste; seizures; impaired gait, coordination, or balance; speech impairment; neurogenic bladder; neurogenic bowel; cranial nerve dysfunction; skin disorders; endocrine dysfunction; erectile dysfunction; or Meniere's disease.  Additionally, there was a scar associated with the Veteran's TBI, but the examiner indicated that the scar was not painful and/or unstable, and the total area of the scar was not greater than 39 square centimeters (6 square inches).  The VA examiner diagnosed TBI and reported that none of the Veteran's residual conditions attributable to a TBI impacted his ability to work.  The examiner further noted that the Veteran's complaints of emotional lability were likely residual symptoms of his PTSD, or probably a combination of both TBI and PTSD, and that it was very difficult to determine which emotional/behavioral signs and symptoms were part of a co-morbid mental disorder and which represented residuals of TBI without resorting to speculation.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for TBI at any time during the period on appeal.  The Board notes that the Veteran's psychiatric disorder, headaches, tinnitus, residuals of a left basilar skull fracture, and right ear hearing loss have been evaluated separately. 

In this regard, the Board has considered the 10 facets discussed above.  The Veteran's disability has been manifested by no greater than level 1 impairment for any of the facets under the Cognitive Table.  For memory impairments, a September 2015 VA treatment record notes the Veteran's complaints of periodic problems with memory and concentration.  During his October 2016 VA examination, the VA examiner reported that there were no complaints of impairment of memory, attention, concentration, or executive functions.  Therefore, the Board finds that he evidence of record is indicate of level 1 impairment for memory, attention, concentration and executive functions.

With regard to judgment, the October 2016 VA examiner concluded that the Veteran's judgment was normal, indicative of level 0 impairment.  Additionally, social interaction was routinely appropriate according to the October 2016 VA examiner, indicative of level 0 impairment.  As for orientation, it was determined that the Veteran was always oriented to person, time, place, and situation, suggestive of level 0 impairment.  As for motor activity, the October 2016 VA examiner found the Veteran's motor activity to be normal, indicative of level 0 impairment.  The October 2016 VA examiner noted that the Veteran's visual space orientation was mildly impaired, as the Veteran occasionally became lost in unfamiliar surroundings and had difficulty reading maps and following directions, but that he was able to use assistive devices such as a global positioning system, suggestive of level 1 impairment for visual space orientation.  With regard to subjective symptoms, the October 2016 VA examiner found that the Veteran's subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other close relationships, which equates to level 0 impairment of relating to subjective symptoms.  As for neurobehavioral symptoms, the October 2016 VA examiner reported that the Veteran demonstrated one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction, which equates to level 0 impairment for neurobehavioral effects.  With regard to communication, at the October 2016 VA examination, the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language, indicative of level 0 impairment for communication.  Additionally, the October 2016 VA examiner reported that the Veteran's consciousness was normal, and there was no evidence of persistently altered state of consciousness.  Accordingly, based on the evidence of record, an initial rating greater than 10 percent for TBI is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Board observes that the Veteran's judgment, social interaction, and neurobehavioral symptoms have been contemplated in the rating assigned for the Veteran's service-connected PTSD and that some subjective symptoms have included headaches.  To increase his compensation for these symptoms which are contemplated by his service-connected psychiatric disorder and headaches would be unlawful pyramiding.  38 C.F.R. § 4.14. 

In finding against the next-higher 40 percent rating, the Board notes that the record does not support a finding of impairment at a level of 2, 3, or total impairment in any of the remaining 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" as to warrant a higher disability rating at any time throughout the duration of the appeal.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's entitlement to special monthly compensation (SMC).  The treatment records and examination reports relevant to the current claim and appeal show that the Veteran is not in need of regular aid and attendance of another person, and is not housebound.  Evidence in this regard is found in the January 2015 VA examination with regard to his service-connected PTSD.  That report documents that the Veteran divides the responsibilities of cooking, laundry, shopping, and cleaning in the home with his two children, and that he pays the bills in the home.  Although the Veteran reported social isolation and that he stayed at home frequently, he noted that he spent time with people from the neighborhood on occasion.

Accordingly, the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for TBI and any residuals thereof.

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for service-connected TBI is inadequate.  The criteria under which the Veteran's disability is rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant a higher rating.  The Board finds that the criteria for the currently assigned rating reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, the evidence does not show marked interference with employment due solely to the TBI or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  Id.   

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has separately filed a claim for entitlement to a TDIU.  This claim is addressed in the remand portion of this decision, below.




ORDER

New and material evidence having been received, the claim for entitlement to service connection for carpal tunnel syndrome of the right upper extremity is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for carpal tunnel syndrome of the left upper extremity is reopened; the claim is granted to this extent only.

Entitlement to an initial rating greater than 10 percent for TBI is denied.


REMAND

The claims for entitlement to effective dates earlier than May 2, 2011, for the grant of service connection for tinnitus and right ear hearing loss are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In an October 2012 rating decision, the RO granted service connection for tinnitus and right ear hearing loss, and assigned effective dates of May 2, 2011 for those disabilities.  As explained in the Introduction above, the Board interprets the Veteran's October 2012 notice of disagreement as a disagreement with the effective dates assigned for those disabilities.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

In its December 2014 decision, the Board remanded the issue of entitlement to an initial rating greater than 10 percent for post-traumatic headaches to the RO for the issuance of a statement of the case.  Review of the claims file reflects that a statement of the case has not yet been issued.  Accordingly, this issue is remanded for compliance with the December 2014 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

With regard to the Veteran's claims for entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities, the Board concludes that the Veteran should be afforded a VA examination to assess the etiology of his carpal tunnel syndrome.  The Veteran's service treatment records reflect complaints of right hand pain in July 1982 and the Veteran has reported that he experienced right and left hand pain during service.  During his December 2017 hearing before the Board, the Veteran testified that he has experienced right and left hand pain continuously since service discharge.  The medical evidence of record shows that the Veteran has current diagnoses of carpal tunnel syndrome of the right and left upper extremities.  As the Veteran has not yet been afforded a VA examination assessing the etiology of his carpal tunnel syndrome of the right and left upper extremities, a VA examination is warranted.  38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran should also be provided with a VA examination to determine the etiology of his diagnosed neck disabilities.  The Veteran's service treatment records note his complaints of neck pain in September 1982 after an injury where he was lying under a car working on it when the jack slipped and the body of the car struck him in the forehead.  The current medical evidence of record shows that he has multilevel degenerative changes involving the cervical spine with a mild disc bulge with superimposed left paracentral disc protrusion and superior extrusion resulting in moderate to severe canal stenosis, particularly on the left, and likely compression of the spinal cord.  During his December 2017 hearing before the Board, the Veteran testified that he has experienced neck pain continuously since his in-service injury.  As the Veteran has not yet been afforded a VA examination assessing the etiology of his neck disorder, a VA examination is warranted.  38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.

The Veteran also contests the initial disability rating assigned for his service-connected left basilar skull fracture.  The Veteran's left basilar skull fracture is currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5296 (2017).  Diagnostic Code 5296 evaluates the severity of a skull injury based upon whether there is a brain hernia, and if not, the size of the missing part of the skull.  He is evaluated separately for other residuals of an in-service head injury, including post-traumatic headaches and a TBI.  Review of the record reflects that the Veteran was never afforded a VA examination to assess the severity of his residual skull fracture apart from his other residuals.  As the Veteran's skull fracture is a service-connected disability and the medical evidence of record does not provide sufficient information to rate its severity under the pertinent diagnostic criteria, a VA examination is required.

Review of VA treatment records reflects that audiograms were performed in March 2011, June 2013, and January 2015; however, the results of the audiometric testing are not shown in the claims file.  With regard to the June 2013 and January 2015 audiograms, the treatment records reflect that the audiograms conducted at those times were unreliable.  However, the March 2011 treatment record does not indicate that its results are unreliable.  Accordingly, the RO should obtain a copy of the March 2011 VA audiogram and associate it with the claims file.  See 38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Last, the Veteran contends that he is unemployable due to his service-connected disabilities.  While the Veteran is currently in receipt of a 100 percent disability rating for PTSD, the issue of a TDIU is not necessarily rendered moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  In addition, the Board notes that the Veteran's 100 percent disability rating for PTSD may make him eligible for SMC based on housebound status.  38 U.S.C. § 1114(s).

However, adjudication of the claims for entitlement to an increased rating for headaches; entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities; entitlement to service connection for a neck disorder; entitlement to an increased rating for a left basilar skull fracture; and entitlement to an increased rating for right ear hearing loss may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertinent to the Veteran's claims, to specifically include the audiogram performed in March 2011, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of his carpal tunnel syndrome of the right and left upper extremities.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, the VA examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's carpal tunnel syndrome of the right and left upper extremities was caused or incurred as a result of the Veteran's active duty service.  The examiner should specifically comment on whether the Veteran's reported in-service symptoms were early manifestations of his current carpal tunnel syndrome. 

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the Veteran's lay statements and testimony regarding in-service and post-service symptomatology.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology.

3.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of his neck disorder.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, the VA examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's current neck disorder was caused or incurred as a result of the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the Veteran's lay statements and testimony regarding in-service and post-service symptomatology.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology.

4.  Provide the Veteran with a VA examination to assess the severity of his service-connected left basilar skull fracture.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner must report whether the Veteran has a brain hernia, and if not, the size of any missing part of the skull.  The examiner must discuss the functional impact caused by the Veteran's left basilar skull fracture.  Additionally, the examiner should fully describe any scar associated with the Veteran's left basilar skull fracture.

5.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

6.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to effective dates earlier than May 2, 2011 for the grant of service connection for tinnitus and right ear hearing loss and entitlement to an initial rating greater than 10 percent for post-traumatic headaches.  38 C.F.R. § 19.26 (2017).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


